DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed January 6, 2021. Claims 1, 3-4, 6-12, 15, 18-19 & 21-27 are pending. Claims 2, 5, 13-14, 16-17 & 20 have been canceled. New claim 27 has been added. Claims 1, 15 & 19 have been amended.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryann H. Beck on February 25, 2021.
The application has been amended as follows: 
21-27 (Canceled).
REASONS FOR ALLOWANCE
Claims 1, 3-4, 6-12, 15 & 18-19 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
No prior art of record teaches or fairly suggests an a portable medical device and method of use thereof, said portable medical device comprising, inter alia, at least one inertial sensor and a solenoid valve having a voltage or a current valve hold value, wherein the method includes, inter alia, controlling, by a control unit thereof, a valve .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RENE T TOWA/           Primary Examiner, Art Unit 3791